Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000753
                                                         09-JUN-2016
                                                         01:59 PM
                          SCWC-12-0000753


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



    LEAH CASTRO, individually and as PERSONAL REPRESENTATIVE

      of the ESTATE OF BRIANDALYNNE CASTRO, deceased minor,

                  Respondent/Plaintiff-Appellee,


                                 vs.


      LEROY MELCOR, in his official capacity; WANNA BHALANG,

in her official capacity; TOMI BRADLEY, in her official capacity;

    STATE OF HAWAI'I; and HAWAI'I DEPARTMENT OF PUBLIC SAFETY,

                Petitioners/Defendants-Appellants,


                                 and


  AMY YASUNAGA, in her official capacity; ROBERTA MARKS, in her

  official capacity; KENNETH ZIENKIEWICZ, M.D., in his official

    capacity; and KEITH WAKABAYASHI, in his official capacity,

                 Respondents/Defendants-Appellees.





         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000753; CIV. NO. 08-1-0901)



       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Defendants-Appellants’ Application for Writ


of Certiorari filed on April 29, 2016, is hereby accepted and

will be scheduled for oral argument.      The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai'i, June 9, 2016.

Caron M. Inagaki,
                    /s/ Mark E. Recktenwald

Marie Manuele Gavigan

and Henry S. Kim
                     /s/ Paula A. Nakayama

for petitioners

                                      /s/ Sabrina S. McKenna 

Sue V. Hansen

Charles W. Crumpton
                  /s/ Richard W. Pollack

for respondent Leah Castro

                                      /s/ Michael D. Wilson





                                 2